Exhibit 10.1
SEPARATION AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is between Wireless
Ronin Technologies Inc. (the “Company” or “WRT”) and Robert Whent (referred to
in this Agreement as “I”, “me” or “my”).
1. Recital. The Company and I entered into an Executive Employment Agreement
effective August 16, 2007, hereafter referred to as the “Employment Agreement”.
Capitalized terms used in this Agreement but not herein defined are defined in
the Employment Agreement.
2. Resignation. I have voluntarily resigned from my employment and from all
offices and other positions I may have had with the Company effective at
11:59 p.m. March 6, 2009, (the “Resignation Date”). This Agreement sets forth
certain agreements between the Company and me with respect to my separation from
the Company.
3. The Company’s Payment and Benefits. Notwithstanding my resignation, and
subject to the conditions described in Section 3.3 below, the Company will
provide to me the following pay and benefits:
3.1 Severance Pay. A Severance Payment totaling CAN $225,000.00 dollars equal to
twelve (12) months of my base salary, less applicable deductions and/or
withholdings as appropriate (the “Severance Payment”) will be made in a lump sum
payable on or before April 3, 2009, by wire to Canadian Imperial Bank of
Commerce, 100 Ouellette Avenue, Windsor, Ontario, Bank Code 010, Swift Code
CIBCCATT, Transit Number 00182, Account Number XXXXXXX.
3.2 Benefits. The Company will continue all of my currently enjoyed insured
benefits (other than short and long-term disability coverage which will
terminate on May 2, 2009) until the earlier of the twelve (12) month period from
the date of my resignation and the date on which I obtain replacement benefits
through alternate employment, but excluding any benefits received as a result of
my participation or interest in or employment in the Online Teachers Education
Portal Project (the “Project”) after the date hereof. I agree to promptly notify
the Company if I receive benefits from alternate employment other than from the
Project.
3.3 Taxes and Deductions. All payments are subject to standard tax and other
deductions as appropriate. In addition, I will be fully responsible for all
taxes, interest and penalties arising out of any payments and benefits made to
me under this Agreement and will fully indemnify the Company and hold it
harmless with respect to the same.
3.4 Announcement. The Company has agreed that if I tender my resignation as
contemplated by this Agreement that all communications concerning my departure
from the Company will be consistent with a resignation initiated by me.



--------------------------------------------------------------------------------



 



2

3.5 Conditions. All payments and benefits to be made under this Section are
conditioned on delivery to the Company of my written resignation by fax or email
on or before March 10, 2009, effective immediately, and are subject to the
following additional conditions:

  §   I must sign this Agreement within ten (10) days of receiving it.     §   I
must not breach any of my promises or representations under this Agreement or
und any continuing obligations under my Employment Agreement as referenced in
Section 5.2, except as amended hereby.     §   I must comply with all applicable
securities laws, including specifically the Securities Act of 1933 and the
Securities and Exchange Act of 1934, and including any blackout or other trading
restrictions impose pursuant to such laws.

3.6 The Project. The Company agrees to deliver to me with the Severance Payment
a Transfer and Assignment of their interest in the Project in the form attached
as Schedule “A” hereto.
4. My Release.
In exchange for the consideration provided to me in this Agreement, including
the Company’s payment of severance payments and benefits to me despite my
resignation, and the Company’s willingness to allow me to resign, on my own
behalf and on behalf of anyone claiming any rights through me, I fully and
finally release, waive and give up all My Claims (as defined below) against the
Company and all Related Parties (as defined below).
“Related Parties” means any parent, subsidiary, predecessor, successor,
affiliate or other organization or entity related to the Company, and all of
their past or present officers, directors, shareholders, employees, committees,
insurers, indemnitors, pension or welfare, and other benefit plans, successors,
assigns, committees, administrators, and all persons acting on behalf of, or on
instruction from the Company or any other related organization or entity.
“My Claims” as used in this Agreement means, all claims, actions, causes of
action, demands, and rights I have or may have against the Company or any
Related Parties, arising out of any acts, facts or events which occurred in
whole or in part before I signed this Agreement whether or not I now know about
or suspect them and whether past or present. “My Claims” includes but is not
limited to, all such claims for damages, compensation, expenses (including legal
fees) and any other form of relief, regardless of the law or legal theory on
which such claim is based and includes but is not limited to all claims under
the Employment Standards Act, 2000 or the Human Rights Code, as each may have
been amended, and all claims of any nature under any other federal, provincial,
or local statute, ordinance or other law or legal theory, including any based on
wrongful discharge, breach of any contract, promissory,



--------------------------------------------------------------------------------



 



3

estoppel, emotional distress, defamation, negligence, invasion of privacy, or
any other theory, and including all claims related to my employment, the
compensation, benefits and rights enjoyed by me in connection with such
employment or those related to my separation from employment with the Company.
I understand that I am giving up all of My Claims as described above. I will not
bring any lawsuits or commence any applications or proceedings against the
Company or any Related Party relating to any of My Claims.
To the fullest extent allowed by applicable law, it is my intent to waive all of
My Claims and rights and to have this be interpreted as a full and general
release.
This Agreement does not affect my rights, if any, under the Company’s directors
and officers liability insurance policy. This release does not affect the
Company’s obligations to indemnify me to the fullest extent allowed under the
Canada Business Corporations Act or the Ontario Business Corporations Act in
respect of claims, actions or damages made, brought or assessed against me or to
which I become a party by reason of my having been an officer or employee of the
Company. This Agreement also does not affect my rights to indemnification and
defense as more fully set forth in the Company’s bylaws.
5. Additional Agreements and Understandings.
5.1 Final Payments. I acknowledge and agree that, upon my receipt of the
benefits described below I will have been paid all wages, salary, other
compensation, and benefits due me as an employee of the Company through my
Resignation Date. I understand that the benefits described below will be
provided to me whether or not I sign this Agreement. In addition, in accordance
with the Ontario law I will be entitled to benefit continuation as set out in
Section 3.2 hereof and

  §   Base Salary (subject to applicable withholding) payable through the
Resignation Date as described above.     §   Accrued unused paid time off
(“PTO”) as of the Resignation Date.     §   Reimbursement of any reasonable
business expenses incurred by me in carrying out my duties, properly documented
and submitted to the Company but unpaid as of the Resignation Date.

The Company acknowledges its obligation to pay the amounts and provide the
benefits stated in this Section on the next regular pay day following the
Resignation date. I understand that any interest in any RRSP, stock purchase
plan or other similar employee benefit plan, or in any option agreements that I
may have as a former employee of the Company will be governed by the terms the
relevant plan(s) and/or agreement.



--------------------------------------------------------------------------------



 



4

5.2 Continuing Obligations. I acknowledge and agree that I remain bound by the
provisions of Articles 7, 8 and 9 of the Employment Agreement and that I am
obligated under all such provisions in accordance with their terms; provided
that the Company agrees that my participation and ownership interest in the
Project shall not constitute any breach of the provisions of Articles 7, 8 and 9
of the Employment Agreement.
5.3 Sufficient Consideration. I agree that I am receiving adequate consideration
for my release of claims against the Company and my other promises contained in
this Agreement, which consideration includes but is not limited to the Company’
offer to continue my insured benefits beyond the statutory notice period as
specified in Section 3.2, which is not required by the terms of my Employment
Agreement.
5.4 Cooperation. I agree to be reasonably available for consultation with and
assistance to the Company with respect to matters and issues within my former
job responsibilities for a period of 60 days after my termination. I acknowledge
and agree that such cooperation with the Company is necessary for a proper and
orderly transition and that the consideration set forth herein fully compensates
me for this reasonable cooperation.
5.5 Return of Property. Save for documents relating to the Project, I will, on
request, and, in any event, no later than one business day after my Resignation
Date, collect and return all property of the Company in my possession or control
to the Company. Property of the Company includes but is not limited to all
equipment, communication devices (e.g. cell phones, laptops, pages, etc), all
information stored in any tangible form, including electronic (e.g. on disks,
hard drives, audio or visual tapes, etc.) and paper forms, and all other
property of any nature. To the extent that I have any information of the Company
stored on any personal or other non-Company equipment or devices, on or before
the Resignation Date, I will deliver such information to the Company and remove
it from all such personal equipment in a manner and form agreed upon by the
Company.
5.6 Severability / Modification. If any one or more of the provisions of this
Agreement are determined to be invalid, that provision will be severed and shall
not affect the validity of any other provisions of this Agreement. This
Agreement can only be modified by a subsequent written agreement.
5.7 Binding Effect. This Agreement shall be binding upon each of the parties and
each party’s heirs, successors, administrators, executors, legal
representatives, agents and assigns. I understand, however, that this Agreement
is personal to me and may not be assigned by me.
5.8 Complete Agreement. Save for Schedule “A” attached hereto pertaining to the
Project, this Agreement is intended to state the complete Agreement among the
parties in connection with the termination of my employment with the Company.
With the exception of the provisions that I acknowledge to be continuing
obligations under



--------------------------------------------------------------------------------



 



5

Section 5.2 of this Agreement, any prior agreements, including any provisions
regarding the payment of severance to me under my Employment Agreement are
terminated and/or superseded by this Agreement. This Agreement shall be governed
by the laws of the Province of Ontario.
6. Rights to Consider; Knowing and Voluntary Waiver.
6.1 Right to Consult Legal Counsel: I understand that by way of this paragraph,
the Company is specifically advising me to consult an attorney prior to signing
this Agreement.
6.2 Consideration: I have read this Agreement carefully and understand all of
its terms. By signing this Agreement, I understand that I am specifically
waiving all rights or claims against the Company arising out of or in respect of
my employment with the Company or the termination of that employment, except my
right to enforce the terms of this Agreement. I am entering into this Agreement
knowingly and voluntarily after considering all of its terms. I have had the
opportunity to discuss this Agreement with my own legal counsel prior to signing
it. In agreeing to sign this Agreement I have not relied on any statements or
explanations made by the Company, its agents or its legal counsel, other than
those contained in this Agreement.

                Dated: March 6, 2009  /s/ Robert Whent       Robert Whent       
    Wireless Ronin Technologies, Inc.     

                 
Dated: March 6, 2009
  By:   /s/   Scott Ross                  
 
          Scott Ross    
 
          Vice President, General Counsel and Secretary    
 
          Wireless Ronin Technologies, Inc.    



--------------------------------------------------------------------------------



 



 

Schedule “A” to Separation Agreement and General Release
This Assignment and Transfer Agreement (the “Assignment”) is dated the 6th day
of March, 2009, between Wireless Ronin Technologies Inc. (the “Company” or
“WRT”) and Robert Whent (referred to in this Agreement as “Whent”).
WHEREAS the parties hereto enter into a Separation Agreement and General Release
effective 11:59 p.m. on March 6, 2009.
AND WHEREAS the Company agreed to transfer to Whent their rights, title,
interest and ownership in the Online Teachers Education Portal Project (the
“Project”);
NOW THEREFORE this Agreement witnesseth in consideration of the sum of $1.00 and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:
1. Recitals
1.1 The foregoing recitals are true in substance and in form and are hereby
incorporated by reference.
2. Assignment and Transfer of the Project
2.1 The Company hereby expresses and does, by this document, hereby irrevocably
transfer and assign all its right, title, interest and ownership in the Project
to Whent and his heirs, successors, and assigns, including but not limited to
the following:

  (a)   all written and electronic documents, manuals, programs, and other media
pertaining to the Project;     (b)   all Project assets, including but not
limited to course-ware;     (c)   all concepts and plans, whether written or
not;     (d)   all business plans for the Project;     (e)   all service,
customer and other contracts and agreements in connection with the Project,
including but not limited to the supplier and members of the Boards of Education
listed in Schedule “A” hereto.

2.2 No computer or other equipment shall be transferred to Whent.
2.3 Whent will continue to service all customers, without compensation from the
Company, and agrees to indemnify the Company from any damages or liabilities
that the Company may incur as a result of Whent’s operation of the Project after
the date hereof.



--------------------------------------------------------------------------------



 



2

3. Additional Provisions
3.1 This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of Province of Ontario.
3.2 Each of the parties hereto covenants and agrees that they will sign such
further agreements, assurances, papers and documents, and generally do and
perform or cause to be done and performed such further and other acts and things
as may be necessary or desirable from time to time in order to give full effect
to this Agreement and every part hereof.
3.3 This is the entire agreement between the parties and there are no
representations, warranties or covenants except as set out herein.
3.4 All of the terms, covenants and conditions herein contained shall be for and
shall inure to the benefit of and shall bind the respective parties hereto and
their successors and assigns respectively, and the further assignment by the
Assignee of this Agreement is expressly permitted by the Assignor.
Dated this 6th day of March, 2009.

            Wireless Ronin Technologies, Inc.
      By:   /s/ Scott Ross         Scott Ross        Vice President, General
Counsel and Secretary     

         
 
  I have authority to bind the Corporation.    
 
       
/s/ [illegible]
 
Witness
  /s/ Robert Whent
 
Robert Whent    



--------------------------------------------------------------------------------



 



 

SCHEDULE “A”
TO
ASSIGNMENT AND TRANSFER AGREEMENT
Supplier
Open Knowledge Technologies (OK Tech)
Boards of Education
Catholic District School Board of Eastern Ontario
Greater Essex County District School Board
Nipissing-Parry Sound Catholic School Board
Northwest Catholic District School Board
Superior Greenstone District School Board
Superior North District School Board
Toronto Catholic District School Board
Upper Canada District School Board

 